DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/526,551 the examiner acknowledges the applicant's submission of the amendment dated 06/21/2021. At this point, claims 8 and 15 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/21/2021, with respect to Claims 8 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.
Applicant’s argument regarding claims 8 and 15:
Applicant has amended independent claims 8 and 15 to remove the language, "the features hierarchy". Claims 8 and 15 now recite, "...generate an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features, wherein the analytics model includes..." and "...generating an analytics model, by the processor, based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features, wherein the analytics model includes...", respectively. 
Having amended claims 8 and 15 to overcome the rejection under 35 U.S.C. 112, Applicant requests withdrawal of the rejection and reconsideration of the claims. Furthermore, Applicant respectfully submits that claims 8-20 are now in condition for allowance.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony M. Pallone (Reg. No. 70,883) on 10/01/2021.
The application has been amended as follows:

15. (Currently Amended) A non-transitory computer program product for generating an analytics model, comprising a tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method comprising: defining, based on a defined first set of features, a second set of features, by the processor, based on an application of a set of domain knowledge data to the first set of features; and generating an analytics model, by the processor, based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features, wherein the analytics model includes a highest number of features of the second set of features while maintaining a defined accuracy value.

16. (Currently Amended) The non-transitory computer program product of claim 15, further comprising: defining a third set of features, by the processor, based on any one or more of an aggregation of features of the first set of features and an aggregation of features of the second set of features; and generating the features hierarchy, by the processor, based on relationships between features of the first, second and third sets of features.

17. (Currently Amended) The non-transitory computer program product of claim 15, wherein generating an analytics model further comprises: generating the analytics model heuristically, by the processor, whereby the analytics model 

18. (Currently Amended) The non-transitory computer program product 

19. (Currently Amended) The non-transitory computer program product of claim 15, wherein the defined accuracy level is defined by a user.

20. (Currently Amended) The non-transitory computer program product of claim 15, wherein the set of domain knowledge data is defined by a user.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1: 
Though Kupershmidt et al., (US 2013/0166599 A1), part of the prior art of record, teaches a feature hierarchy and feature sets of a domain in paragraph [0059] through the use of feature sets that are part of a particular hierarchy with the use of a knowledge base.
Though Chenthamarakshan et al., (US 2012/0185415 A1), part of the prior art of record, teaches the use of feature combinations with the use of a domain with the paragraphs [0031] and [0034] through the use of feature sets of a domain to optimally classify and minimize error of a classification model.
Though Moskovitch et al., (US 2009/0300765 A1), part of the prior art of record, teaches determining a number of features to include while maintaining accuracy in paragraph [0056] by determining an optimal number of features to include for a training set that results in the highest detection accuracy.
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“defining, based on a defined first set of features, a second set of features based on an application of a set of domain knowledge data to the first set of features; and
generating an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features, wherein the analytics model includes features from the first and second sets of features while maintaining a defined accuracy value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach a features hierarchy, determining features, and maintaining accuracy, it does not teach a second set of features based on an application of a set of domain knowledge data to a first set of features and generating an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features while maintaining a defined accuracy value.
Dependent claim(s) 2-7 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-7 depend.


Though Kupershmidt et al., (US 2013/0166599 A1), part of the prior art of record, teaches a feature hierarchy and feature sets of a domain in paragraph [0059] through the use of feature sets that are part of a particular hierarchy with the use of a knowledge base.
Though Chenthamarakshan et al., (US 2012/0185415 A1), part of the prior art of record, teaches the use of feature combinations with the use of a domain with the minimizing of error in paragraphs [0031] and [0034] through the use of feature sets of a domain to optimally classify and minimize error of a classification model.
Though Moskovitch et al., (US 2009/0300765 A1), part of the prior art of record, teaches determining a number of features to include while maintaining accuracy in paragraph [0056] by determining an optimal number of features to include for a training set that results in the highest detection accuracy.
The primary reason for marking of allowable subject matter of independent claims 8 and 15, in the instant application, is the combination with the inclusion in these claims of the limitations of a system and computer program product comprising:
“a defining module configured to define, based on a defined first set of features, a second set of features based on an application of a set of domain knowledge data to the first set of features; a generating module configured to generate an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features, the features hierarchy, wherein the analytics model includes a highest number of features of the second set of features while maintaining a defined accuracy value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach a features hierarchy, determining features, and maintaining accuracy, it does not  teach a second set of features based on an application of a set of domain knowledge data to a first set of features and generating an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features wherein the analytics model includes a highest number of features of the second set of features while maintaining a defined accuracy value.
Dependent claim(s) 9-14 and 16-20 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 8 and 15 upon which claims 9-14 and 16-20 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124